Name: Council Regulation (EU) No 1352/2014 of 18 December 2014 concerning restrictive measures in view of the situation in Yemen
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  information and information processing
 Date Published: nan

 19.12.2014 EN Official Journal of the European Union L 365/60 COUNCIL REGULATION (EU) No 1352/2014 of 18 December 2014 concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/932/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) In accordance with the United Nations Security Council Resolution (UNSCR) 2140 (2014) of 26 February 2014, Decision 2014/932/CFSP provides for restrictions on the entry or transit and the freezing of funds and economic resources of certain persons to be designated by the Committee established pursuant to paragraph 19 of UNSCR 2140 (2014). (2) On 7 November 2014, that Committee designated three individuals to be subject to restrictions on entry or transit and to the freezing of funds and economic resources as set out in UNSCR 2140 (2014). (3) Certain measures provided for in Decision 2014/932/CFSP fall within the scope of the Treaty on the Functioning of the European Union and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (4) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial and the right to the protection of personal data. This Regulation is to be applied in accordance with those rights. (5) The power to amend the list in Annex I to this Regulation should be exercised by the Council, in view of the specific threat to international peace and security in the region posed by the situation in Yemen and in order to ensure consistency with the process for amending and reviewing the Annex to Decision 2014/932/CFSP. (6) The procedure for amending the list in Annex I to this Regulation should include the provision of reasons for their listing as transmitted by the Committee established pursuant to paragraph 19 of UNSCR 2140 (2014) to designated natural or legal persons, entities or bodies, so as to give them an opportunity to present observations. Where observations are submitted or substantial new evidence is presented, the Council should review its decision in the light of those observations and inform the person, entity or body concerned accordingly. (7) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources must be frozen in accordance with this Regulation, should be made public. Any processing of personal data should comply with Regulation (EC) No 45/2001 of the European Parliament and of the Council (2) and Directive 95/46/EC of the European Parliament and of the Council (3). (8) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) claim means any claim, whether asserted by legal proceedings or not, made before or after the date of entry into force of this Regulation, under or in connection with a contract or transaction, and includes in particular: (i) a claim for performance of any obligation arising under or in connection with a contract or transaction; (ii) a claim for extension or payment of a bond, financial guarantee or indemnity of whatever form; (iii) a claim for compensation in respect of a contract or transaction; (iv) a counterclaim; (v) a claim for the recognition or enforcement, including by the procedure of exequatur, of a judgment, an arbitration award or an equivalent decision, wherever made or given; (b) contract or transaction means any transaction of whatever form and whatever the applicable law, whether comprising one or more contracts or similar obligations made between the same or different parties; for this purpose contract includes a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, and credit, whether legally independent or not, as well as any related provision arising under, or in connection with, the transaction; (c) competent authorities refers to the competent authorities of the Member States as identified on the websites listed in Annex II; (d) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds, but may be used to obtain funds, goods or services; (e) freezing of economic resources means preventing the use of economic resources to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (f) freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (g) funds means financial assets and benefits of every kind, including, but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; and (vii) documents showing evidence of an interest in funds or financial resources; (h) Sanctions Committee means the Committee of the United Nations Security Council established pursuant to paragraph 19 of UNSCR 2140 (2014); (i) territory of the Union means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace; Article 2 1. All funds and economic resources belonging to, owned, held or controlled by any natural or legal person, entity or body as listed in Annex I to this Regulation shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, entities or bodies listed in Annex I. Article 3 1. Annex I shall include natural or legal persons, entities and bodies identified by the Sanctions Committee as engaging in or providing support for acts that threaten the peace, security or stability of Yemen, including but not limited to: (a) acts obstructing or undermining the successful completion of the political transition, as outlined in the Gulf Cooperation Council (GCC) Initiative and Implementation Mechanism Agreement; (b) acts impeding the implementation of the outcomes of the final report of the Comprehensive National Dialogue Conference through violence, or attacks on essential infrastructure; (c) planning, directing or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Yemen. 2. Annex I shall include the grounds for the listing of natural or legal persons, entities or bodies concerned. 3. Annex I shall include, where available, information provided by the Security Council or by the Sanctions Committee necessary to identify the natural or legal persons, entities or bodies concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities or bodies, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the Security Council or by the Sanctions Committee. Article 4 By way of derogation from Article 2, the competent authorities of the Member States may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, provided that the following conditions are met: (a) the competent authority concerned has determined that the funds or economic resources are: (i) necessary to satisfy the basic needs of natural or legal persons, entities or bodies listed in Annex I, and dependent family members of such natural persons, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (ii) intended exclusively for payment of reasonable professional fees or reimbursement of incurred expenses associated with the provision of legal services; or (iii) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; and (b) the Member State concerned has notified the Sanctions Committee of the determination referred to in point (a) and its intention to grant an authorisation, and the Sanctions Committee has not objected to that course of action within five working days of notification. Article 5 By way of derogation from Article 2, the competent authorities of the Member States may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, provided that the competent authority concerned has determined that the funds or economic resources are necessary for extraordinary expenses, and provided that the Member State concerned has notified the Sanctions Committee of that determination and the Sanctions Committee has approved that determination. Article 6 By way of derogation from Article 2, the competent authorities in the Member States may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established prior to the date on which the person, entity or body referred to in Article 2 was included in Annex I, or of a judicial, administrative or arbitral judgment delivered prior to that date; (b) the funds or economic resources in question will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex I; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned; and (e) the Sanctions Committee has been notified by the Member State concerned of the lien or judgment. Article 7 By way of derogation from Article 2 and provided that a payment by a natural or legal person, entity or body listed in Annex I is due under a contract or agreement that was concluded by, or an obligation that arose for the natural or legal person, entity or body concerned, before the date on which that natural or legal person, entity or body had been designated by the UN Security Council or the Sanctions Committee, the competent authorities of the Member States may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, provided that the competent authority concerned has determined that: (a) the funds or economic resources shall be used for a payment by a natural or legal person, entity or body listed in Annex I; (b) the payment is not in breach of Article 2(2); and (c) the Sanctions Committee has been notified by the relevant Member State of the intention to grant an authorisation 10 working days in advance. Article 8 1. Article 2(2) shall not prevent the crediting of the frozen accounts by financial or credit institutions that receive funds transferred by third parties onto the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay. 2. Article 2(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the natural or legal person, entity or body referred to in Article 2 has been included in Annex I; or (c) payments due under a judicial, administrative or arbitral lien or judgment, as referred to in Article 6; provided that any such interest, other earnings and payments are frozen in accordance with Article 2(1). Article 9 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as information on accounts and amounts frozen in accordance with Article 2, to the competent authority of the Member State where they are resident or located, and shall transmit such information, directly or through the Member State, to the Commission; and (b) cooperate with the competent authority in any verification of this information. 2. Any additional information received directly by the Commission shall be made available to the Member States. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 10 It shall be prohibited to participate, knowingly and intentionally, in activities where the object or effect is to circumvent the measures referred to in Article 2. Article 11 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, done in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity or body carrying out such an action, or its directors or employees, unless it is proven that the funds and economic resources were frozen or withheld as a result of negligence. 2. Actions by natural or legal persons, entities or bodies shall not give rise to any liability of any kind on their part if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibitions set out in this Regulation. Article 12 1. No claims in connection with any contract or transaction the performance of which has been affected, directly or indirectly, in whole or in part, by the measures imposed under this Regulation, including claims for indemnity or any other claim of this type, such as a claim for compensation or a claim under a guarantee, notably a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, shall be satisfied, if they are made by: (a) designated natural or legal persons, entities or bodies listed in Annex I; (b) any natural or legal person, entity or body acting through or on behalf of one of the persons, entities or bodies referred to in point (a). 2. In any proceedings for the enforcement of a claim, the onus of proving that satisfying the claim is not prohibited by paragraph 1 shall be on the natural or legal person, entity or body seeking the enforcement of that claim. 3. This Article is without prejudice to the right of the natural or legal persons, entities and bodies referred to in paragraph 1 to judicial review of the legality of the non-performance of contractual obligations in accordance with this Regulation. Article 13 1. The Commission and Member States shall inform each other of the measures taken under this Regulation and share any other relevant information at their disposal in connection with this Regulation, in particular information: (a) in respect of funds frozen under Article 2 and authorisations granted under Articles 4, 5, 6 and 7; (b) in respect of violation and enforcement problems and judgments handed down by national courts. 2. The Member States shall immediately inform each other and the Commission of any other relevant information at their disposal which might affect the effective implementation of this Regulation. Article 14 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States. Article 15 1. Where the United Nations Security Council or the Sanctions Committee lists a natural or legal person, entity or body and has provided a statement of reasons for the designation, the Council shall include that natural or legal person, entity or body in Annex I. The Council shall communicate its decision and the statement of reasons to the natural or legal person, entity or body concerned, either directly, if the address is known, or through the publication of a notice, providing that natural or legal person, entity or body with an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person, entity or body accordingly. 3. Where the United Nations Security Council or the Sanctions Committee decides to de-list a person, entity or body, or to amend the identifying data of a listed person, entity or body, the Council shall amend Annex I accordingly. Article 16 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify these rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 17 1. Member States shall designate the competent authorities referred to in this Regulation and identify them on the websites listed in Annex II. Member States shall notify the Commission of any changes in the addresses of their websites listed in Annex II. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, without delay after the entry into force of this Regulation, and shall notify it of any subsequent amendment. 3. Where this Regulation sets out a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex II. Article 18 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board of any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body, inside or outside the territory of the Union, which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 19 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2014. For the Council The President S. GOZI (1) Council Decision 2014/932/CFSP of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (see page 147 of this Official Journal). (2) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (3) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). ANNEX I LIST OF PERSONS, ENTITIES AND BODIES REFERRED TO IN ARTICLE 2 A. PERSONS 1. Abdullah Yahya Al Hakim (aliases: a) Abu Ali al Hakim; b) Abu-Ali al-Hakim; c) Abdallah al-Hakim; d) Abu Ali Alhakim; e) Abdallah al-Mu'ayyad). Original script: Designation: Huthi group second-in-command. Address: Dahyan, Sa'dah Governorate, Yemen. Date of Birth: a) Approximately 1985; b) Between 1984 and 1986. Place of Birth: a) Dahyan, Yemen; b) Sa'dah Governorate, Yemen. Nationality: Yemen. Other information: Gender: male. Date of UN designation: 7.11.2014. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdullah Yahya al Hakim was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of UNSCR 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Abdullah Yahya al Hakim has engaged in acts that threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011, between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and that obstruct the political process in Yemen. In June 2014, Abdullah Yahya al Hakim reportedly held a meeting in order to plot a coup against Yemeni President Abdrabuh Mansour Hadi. Al Hakim met with military and security commanders, and tribal chieftains; leading partisan figures loyal to former Yemeni President Ali Abdullah Saleh also attended the meeting, which aimed to coordinate military efforts to take over Sana'a, Yemen's capital. In a 29 August 2014 public statement, the President of the United Nations Security Council stated that the Council condemned the actions of forces commanded by Abdullah Yahya al Hakim who overran Amran, Yemen, including the Yemeni Army Brigade headquarters on 8 July 2014. Al Hakim led the July 2014 violent takeover of the Amran Governorate and was the military commander responsible for making decisions regarding ongoing conflicts in the Amran Governorate and Hamdan, Yemen. As of early September 2014, Abdullah Yahya al Hakim remained in Sana'a to oversee combat operations in case fighting began. His role was to organise military operations so as to be able to topple the Yemeni government, and he was also responsible for securing and controlling all routes in and out of Sana'a. 2. Abd Al-Khaliq Al-Huthi (aliases: a) Abd-al-Khaliq al-Huthi; b) Abd-al-Khaliq Badr-al-Din al Huthi; c) 'Abd al-Khaliq Badr al-Din al-Huthi; d) Abu-Yunus). Original script: Designation: Huthi military commander. Date of Birth: 1984. Nationality: Yemen. Other information: Gender: Male. Date of UN designation: 7.11.2014. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abd al-Khaliq al-Huthi was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of UNSCR 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Abd al-Khaliq al-Huthi has engaged in acts that threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. In late October 2013, Abd al-Khaliq al-Huthi led a group of fighters dressed in Yemeni military uniforms in an attack on locations in Dimaj, Yemen. The ensuing fighting resulted in multiple deaths. In late September 2014, an unknown number of unidentified fighters allegedly were prepared to attack diplomatic facilities in Sana'a, Yemen, upon receiving orders from Abd al-Khaliq al-Huthi. On 30 August 2014, al-Huthi coordinated to move weapons from Amran to a protest camp in Sana'a. 3. Ali Abdullah Saleh (alias: Ali Abdallah Salih). Original script: Designation: a) President of Yemen's General People's Congress party; b) Former President of the Republic of Yemen. Date of Birth: a) 21.3.1945; b) 21.3.1946; c) 21.3.1942; d) 21.3.1947. Place of Birth: a) Bayt al-Ahmar, Sana'a Governorate, Yemen; b) Sana'a, Yemen; c) Sana'a, Sanhan, Al-Rib' al-Sharqi. Nationality: Yemen. Passport no: 00016161 (Yemen). National identification no: 01010744444. Other information: Gender: Male. Date of UN designation: 7.11.2014. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ali Abdullah Saleh was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of resolution 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the resolution. Ali Abdullah Saleh has engaged in acts that threaten the peace, security or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. Per the 23 November 2011 agreement backed by the Gulf Cooperation Council, Ali Abdullah Saleh stepped down as President of Yemen after more than 30 years. As of autumn 2012, Ali Abdullah Saleh had reportedly become one of the primary supporters of violent Huthi actions in northern Yemen. Clashes in the south of Yemen in February 2013 were a result of the combined efforts of Saleh, AQAP and southern secessionist Ali Salim al-Bayd to cause trouble before the 18 March 2013 National Dialogue Conference in Yemen. More recently, as of September 2014, Saleh has been destabilizing Yemen by using others to undermine the central government and create enough instability to threaten a coup. According to a September 2014 report by the United Nations Panel of Experts for Yemen, interlocutors alleged that Saleh supports violent actions of some Yemenis by providing them with funds and political support, as well as ensuring that GPC members continue to contribute to the destabilization of Yemen through various means. ANNEX II WEBSITES FOR INFORMATION ON THE COMPETENT AUTHORITIES AND ADDRESS FOR NOTIFICATION TO THE EUROPEAN COMMISSION BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/es/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Documents/ORGANISMOS%20COMPETENTES%20SANCIONES%20INTERNACIONALES.pdf FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/os-ministerios/ministerio-dos-negocios-estrangeiros/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.mzv.sk/sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu